UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4764



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEVIN CARTER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:05-cr-00082)


Submitted:   September 28, 2007           Decided:   October 12, 2007


Before MICHAEL and SHEDD, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Haakon Thorsen, Charlotte, North Carolina, for Appellant. Gretchen
C. F. Shappert, United States Attorney, Jonathan A. Vogel,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kevin Carter appeals his jury convictions and resulting

262—month    sentence      for    possession     with     intent       to    distribute

cocaine,    in    violation      of   21   U.S.C.   §   841(a)(1)           (2000),    and

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g) (2000). Carter asserts the district court erred in

sentencing him as a career offender and in failing to suppress

statements he made to officers at his home.                Finding no error, we

affirm.

     Under       U.S.    Sentencing     Guidelines      Manual     §    4B1.1(a),        a

defendant is a career offender if he was older than eighteen when

he committed the instant offense, the instant offense is a felony

that is a crime of violence or a controlled substance offense, and

he had two prior felony convictions for a crime of violence or a

controlled substance offense.              Prior sentences imposed in related

cases are to be treated as one sentence for purposes of USSG §

4B1.1.     See USSG §§ 4A1.2, comment (n.3); 4B1.2, comment (n.3).

Cases are considered “related” if there was no intervening arrest

and the offenses “(A) occurred on the same occasion, (B) were part

of a single common scheme or plan, or (C) were consolidated for

trial or sentencing.”         USSG § 4A1.2, comment (n.3).

     As Carter concedes, there was an intervening arrest in this

case.     Moreover, despite Carter’s assertions otherwise, separate

offenses     do    not    become      related    simply     because          they     were


                                        - 2 -
consolidated for sentencing or because the defendant received

concurrent sentences.    See United States v. Breckenridge, 93 F.3d

132, 137-38 (4th Cir. 1996), rev’d on other grounds, 229 F.3d 1144

(4th Cir. 2000).    We therefore find the district court properly

sentenced Carter as a career offender.

     Carter next contends the district court failed to acknowledge

that he did not waive his rights under Miranda v. Arizona, 384 U.S.

436 (1966).   Carter essentially contends that he needed to receive

written notice of his rights before he could properly waive them.

Miranda warnings may be given orally or in writing.   As the Supreme

Court has explained, there is no mandated process for providing a

suspect with the Miranda warnings; rather, the issue is whether the

warnings “reasonably convey to a suspect his rights as required by

Miranda.”   Duckworth v. Eagan, 492 U.S. 195, 203 (1989) (quotation

and citation omitted).     We agree with the district court that

Carter knowingly waived his Miranda rights; thus the court did not

err in declining to suppress Carter’s statements.

     Accordingly, we affirm Carter’s convictions and sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -